DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genet et al. (WO 2014/203199) (See NPL for English Translation).
In respect to claim 1-2, 4-5, 9, 12-17, and 19, Genet et al. disclose a multilayer structure suitable for a passport (identification document) (0151-0152) comprising: a first layer 10 at least partially opaque forming a data area, the first layer having at least one through opening 15 integrally confined by the first layer; a second layer 20 at least partially transparent; and wherein the second layer 20 further comprises a security element 50 visible through the opening 15; and a third at least partially opaque layer 30, the second layer between the first and third layers (0190-0198; Fig. 1); the first and second layers are laminated such that the second flows into “extending at least partially” into the opening (0197; Fig. 2).  Although Genet et al. do not explicitly disclose “the second layer comprising a part extending beyond the first layer and forming an edge part [hinge part]” the second layer will inherently extend past the non-flowable layer (first layer) during heat/pressure.  It is evident to one of ordinary skill that at least some material of the second layer will flow outside of the boundary of the first layer i.e. there is an explicit reduction of thickness and flow into the opening, while not shown, a similar flow will extend past the first layer.  

In respect to claims 3 and 11, Genet et al. disclose that any of the polymer layers (e.g. second polymer layer) may include various security particles/pigments viewable under specific conditions (0130, 0149).
In respect to claim 8, Genet et al. disclose that the second layer 20 may have a pre-lamination thickness of 20-250 µm (0054), with post-lamination thickness depending on the window or non-window regions, but both areas having ratios landing in the claimed range (0056).
In respect to claims 10 and 20, Genet et al. disclose the opening at least 3 mm from an edge (Fig. 4).  The opening is located at least a third of the width of the data area from at least one edge (Fig. 4).

Claims 1, 4, 6, and 7, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khairallah et al. (WO 2017/081508).
Khairallah et al. disclose a multilayer structure suitable for a passport (identification document) (0022) comprising: a first layer 22 at least partially opaque forming a data area, the first layer having at least one through opening 15 integrally confined by the first layer; a second layer 12 at least partially transparent; and a third at least partially opaque layer 22, the second layer between the first and third layers (0031-0033; Fig. 5); the first and second layers are laminated such that the second flows into “extending at least partially” into the opening (0028; Fig. 4).  Although Khairallah et al. do not explicitly disclose “the second layer comprising a part extending beyond the first layer and forming an edge part [hinge part]” the second layer will inherently extend past the non-flowable layer (first layer) during heat/pressure.  It is evident to one of ordinary skill that at least some material of the second layer will flow outside of the boundary of the first layer i.e. there is an explicit reduction of thickness and flow into the opening, while not shown, a similar flow will extend past the first layer.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-20 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Genet et al. (WO 2014/203199) (See NPL for English Translation) in view of Senge (CA 2,538,530).
Genet et al. substantially disclos the claimed invention for the reasons stated above, and inherently disclose an edge part/hinge part by virtue of the flowable first layer necessarily extruding past the second layer during lamination.  However, Senge teach a similar multilayer structure usable as a passport page, with opaque data layers 42/43 and a transparent inner layer 40 which extends past the opaque data layers (similar to the first and third layers of Genet et al.).  It would have been obvious to modify the second layer taught in Genet et al. to extend past the opaque layers (first and third layers) in view of Senge to create a hinge for sewing into a passport (Pg. 3, Para 2).
Claims 1-5 and 8-20 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Khairallah et al. (WO 2017/081508).) in view of Senge (CA 2,538,530).
Khairallah et al. substantially disclos the claimed invention for the reasons stated above, and inherently disclose an edge part/hinge part by virtue of the flowable first layer necessarily extruding past the second layer during lamination.  However, Senge teach a similar multilayer structure usable as a passport page, with opaque data layers 42/43 and a transparent inner layer 40 which extends past the opaque data layers (similar to the first and third layers of Genet et al.).  It would have been obvious to modify the second layer taught in Khairallah et al. to extend past the opaque layers (first and third layers) in view of Senge to create a hinge for sewing into a passport (Pg. 3, Para 2).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lim et al. (US 2015/0283847), Endres et al. (US 2018/0147881), Hoeppner et al. (US 2007/0182154), Erickson (US 2019/0126661), Senge (WO 2019/002129), and Ayala (WO 2017/006191), disclose similar inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637